PER CURIAM.
Nix, a Negro, charged with rape of the wife of his nephew, has appealed (Code 1940, T. 15, § 369) from an order of the Probate Judge refusing him bail.
Considering the record and § 16 of the Constitution as applied in Alexander v. State, Ala.App., 96 So.2d 315 1; Jordan v. State, 38 Ala.App. 674, 92 So.2d 433; Smith v. Bridges, 38 Ala.App. 666, 92 So.2d 60; Anchrum v. State, 38 Ala.App. 521, 89 So.2d 225; McDoniell v. State, 37 Ala.App. 727, 68 So.2d 925; Higginbotham v. State, 37 Ala.App. 724, 68 So.2d 925; Bradford v. State, 37 Ala.App. 483, 70 So.2d 816; Miles v. State, 36 Ala.App. 640, 61 So.2d 866; Easley v. State, 36 Ala.App. 541, 60 So.2d 479; Robinson v. State, 36 Ala.App. 528, 60 So.2d 302; and Colvin v. State, 36 Ala.App. 104, 53 So.2d 99, we conclude bail should have been allowed.
The judgment below is reversed and it is hereby ordered that the appellant be released upon his furnishing bail in the amount of $1,500, to be approved by the Probate Judge of Chilton County, or by the sheriff of said county in compliance with Code 1940, T. 15, § 194.
Reversed and remanded with instructions.
PRICE, J., not sitting.

. Ante, p. 157.